DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 5, 8, 12, 15, and 19 have been amended. 
This office action is in response to the amendment submitted on 01-JUN-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Examiner finds the arguments on pgs. 9-11 of the Applicant’s Arguments/Remarks dated 06/01/2022 as sufficiently arguing how the claims are distinct from the prior art. More specifically, the arguments directed towards the element of the “cell controller”.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1, 8, and 15, specifically

wherein the robotic assets comprise robotic devices mounted to mobile robotic platforms, and each includes programming to control how the robotic devices and the mobile robotic platforms operate during a fabrication process;
wherein a cell controller coordinates activities performed by the robotic devices and the mobile robotic platforms when operating in the production work cell to perform work on an airframe of an aircraft;
wherein the processor, for the verification, is configured to obtain design requirements for the robotic assets from the compliance server, and to simulate the cell controller that uses a production workflow defined for the production work cell to coordinate the activities performed by the robotic devices and the mobile robotic platforms when operating in the production work cell according to their respective programming during the fabrication process to engage in fabrication operations that assemble the airframe of the aircraft;

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Baizid et al., “IRoSim: Industrial Robotics Simulation Design Planning and Optimization platform based on CAD and knowledgeware technologies” teaches simulation of the robotic assets in an offline-CAD software utilizing robot manipulators.
Maturana et al., 2014/0180644 A1 teaches a method for simulation for the robotic devices utilizing PLC functions between the simulation and implementation through a controller.
Sampedro et al., 10,058,995 B1 teach a method for testing the instructions of a robot for operating and teaches the GUI for the defining (Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146